



MASTER REVOLVING NOTE
PRIME RATE


amount
 
$20,000,000.00
 
note date
 
June 5, 2017
 
maturity date
 
March 1, 2018
 



On or before the Maturity Date set forth above, FOR VALUE RECEIVED, the
undersigned promise(s) to pay to the order of Umpqua Bank (herein called
"Bank"), at any office of the Bank in the State of California, the principal sum
of Twenty Million Dollars ($20,000,000.00), or so much of said sum as has been
advanced and is then outstanding under this Note, together with interest thereon
at a per annum rate equal to the Prime Rate plus the Applicable Margin.


This Note is a note under which advances, repayments and re-advances may be made
from time to time, subject to the terms and conditions of this Note.


THE BANK SHALL HAVE NO OBLIGATION TO MAKE ANY ADVANCES TO THE UNDERSIGNED
PURSUANT TO THIS NOTE (NOTWITHSTANDING ANYTHING EXPRESSED OR IMPLIED IN THIS
NOTE OR ELSEWHERE TO THE CONTRARY, INCLUDING, WITHOUT LIMIT, IF THE BANK
SUPPLIES THE UNDERSIGNED WITH A BORROWING FORMULA) IN THE EVENT THAT ANY
DEFAULT, OR ANY CONDITION OR EVENT WHICH, WITH THE GIVING OF NOTICE OR THE
PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT, SHALL HAVE OCCURRED AND BE
CONTINUING OR EXIST.


Accrued and unpaid interest on the unpaid principal balance outstanding
hereunder shall be payable monthly, in arrears, on the first Business Day of
each month, until maturity (whether as stated herein, by acceleration, or
otherwise). Interest accruing hereunder shall be computed on the basis of a year
of 360 days, and shall be assessed for the actual number of days elapsed, and in
such computation, effect shall be given to any change in the applicable interest
rate as a result of any change in the Prime Rate on the date of each such
change. No interest shall accrue under this Note until the date of the first
advance made by the Bank; after that, interest on all advances shall accrue and
be computed on the principal balance outstanding from time to time under this
Note in accordance with the terms hereof until the same is paid in full.


From and after the occurrence of any Default hereunder, and so long as any such
Default remains unremedied or uncured thereafter, the Indebtedness outstanding
under this Note shall bear interest at a per annum rate of two percent (2.0%)
above the otherwise applicable interest rate hereunder, which interest shall be
payable upon demand. In addition to the foregoing, a late payment charge equal
to five percent (5%) of each late payment hereunder may be charged on any
payment not received by Bank within ten (10) calendar days after the payment due
date therefor, but acceptance of payment of any such charge shall not constitute
a waiver of any Default hereunder.


In no event shall the interest payable under this Note at any time exceed the
maximum rate permitted by law.


The amount and date of each advance hereunder, its applicable interest rate and
the amount and date of any repayment shall be noted on Bank's records, which
records shall be conclusive evidence thereof, absent manifest error; provided,
however, any failure by Bank to make any such notation, or any error in any such
notation, shall not relieve the undersigned of its/their obligations to repay
Bank all amounts payable by the undersigned to Bank under or pursuant to this
Note, when due in accordance with the terms hereof.


In the event that any payment under this Note becomes due and payable on any day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day, and, to the extent applicable, interest shall continue
to accrue and be payable thereon during such extension at the rate(s) set forth
in this Note.


All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.


The undersigned may prepay all or part of the outstanding balance of any
Indebtedness hereunder at any time without premium or penalty. Any prepayment
hereunder shall also be accompanied by the payment of all accrued and unpaid
interest on the amount so prepaid.


If any Change in Law shall (a) subject Bank to any tax, duty or other charge
with respect to this Note or any Indebtedness hereunder, or shall change the
basis of taxation of payments to Bank of the principal of or interest under this
Note or any other amounts due under this Note in respect thereof (except for
changes in the rate of tax on the overall net income of Bank imposed by the
jurisdiction in which Bank's principal executive office is located); or (b)
impose, modify or deem applicable any reserve (including, without limitation,
any imposed by the Board of Governors of the Federal Reserve System), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Bank, or shall impose on Bank or the foreign
exchange and interbank markets any other condition affecting this Note or the
Indebtedness hereunder; and the result of any of the foregoing is to increase
the cost to Bank of maintaining any part of the Indebtedness hereunder or to
reduce the amount of any sum received or receivable by Bank under this Note by
an amount deemed by the Bank to be material, then the undersigned shall pay to
Bank, within fifteen (15) days of the undersigned's receipt of written notice
from Bank demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction.  A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
the undersigned, setting forth the basis for determining such additional amount
or amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.


-1-

--------------------------------------------------------------------------------

In the event that any Change in Law affects or would affect the amount of
capital or liquidity required or expected to be maintained by Bank (or any
corporation controlling Bank), and Bank determines that the amount of such
capital is increased by or based upon the existence of any obligations of Bank
hereunder or the maintaining of any Indebtedness hereunder, and such increase
has the effect of reducing the rate of return on Bank's (or such controlling
corporation's) capital as a consequence of such obligations or the maintaining
of such Indebtedness hereunder to a level below that which Bank (or such
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy), then the
undersigned shall pay to Bank, within fifteen (15) days of the undersigned's
receipt of written notice from Bank demanding such compensation, additional
amounts as are sufficient to compensate Bank (or such controlling corporation)
for any increase in the amount of capital or liquidity and reduced rate of
return which Bank reasonably determines to be allocable to the existence of any
obligations of the Bank hereunder or to maintaining any Indebtedness hereunder. 
A certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by the Bank and submitted by Bank to the
undersigned, shall be conclusive and binding for all purposes absent manifest
error.


This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank, including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them); and reasonable
costs and expenses of attorneys and paralegals, whether inside or outside
counsel is used, and whether any suit or other action is instituted, and to
court costs if suit or action is instituted, and whether any such fees, costs or
expenses are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise (collectively
"Indebtedness") are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively "Collateral"). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned's principal dwelling or in any of the undersigned's real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place.


If (a) the undersigned (or any of them) or any guarantor under a guaranty of all
or part of the Indebtedness ("guarantor") (i) fail(s) to pay this Note or any of
the Indebtedness when due, by maturity, acceleration or otherwise, or fail(s) to
pay any Indebtedness owing on a demand basis upon demand; or (ii) fail(s) to
comply with any of the terms or provisions of any agreement between the
undersigned (or any of them) or any guarantor and the Bank, and any such failure
continues beyond any applicable grace or cure period, if any, expressly provided
with respect thereto; or (iii) become(s) insolvent or the subject of a voluntary
or involuntary proceeding in bankruptcy, or a reorganization, arrangement or
creditor composition proceeding, (if a business entity) cease(s) doing business
as a going concern, (if a natural person) die(s) or become(s) incompetent, (if a
partnership) dissolve(s) or any general partner of it dies, becomes incompetent
or becomes the subject of a bankruptcy proceeding, or (if a corporation or a
limited liability company) is the subject of a dissolution, merger or
consolidation; or (b) any warranty or representation made by any of the
undersigned or any guarantor in connection with this Note or any of the
Indebtedness shall be discovered to be untrue or incomplete; or (c) there is any
termination, notice of termination, or breach of any guaranty, pledge,
collateral assignment or subordination agreement relating to all or any part of
the Indebtedness; or (d) there is any failure by any of the undersigned or any
guarantor to pay when due any of its indebtedness (other than to the Bank) or in
the observance or performance of any term, covenant or condition in any document
evidencing, securing or relating to such indebtedness; or (e) the Bank deems
itself insecure, believing that the prospect of payment or performance of this
Note or any of the Indebtedness is impaired or shall fear deterioration, removal
or waste of any of the Collateral; or (f) there is filed or issued a levy or
writ of attachment or garnishment or other like judicial process upon the
undersigned (or any of them) or any guarantor or any of the Collateral,
including, without limit, any accounts of the undersigned (or any of them) or
any guarantor with the Bank; then the Bank, upon the occurrence and at any time
during the continuance or existence of any of these events (each a "Default"),
may, at its option and without prior notice to the undersigned (or any of them),
cease advancing money or extending credit to or for the benefit of the
undersigned (or any of them) under this Note or any other agreement between the
undersigned (or any of them) and Bank, terminate this Note as to any future
liability or obligation of Bank, but without affecting Bank's rights and
security interests in any Collateral and the Indebtedness of the undersigned to
Bank, declare any or all of the Indebtedness to be immediately due and payable
(notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned (or
any of them), charge interest at the default rate provided in the document
evidencing the relevant Indebtedness and exercise any one or more of the rights
and remedies granted to the Bank by any agreement with the undersigned (or any
of them) or given to it under applicable law.  In addition, if this Note is
secured by a deed of trust or mortgage covering real property, then the trustor
or mortgagor shall not mortgage or pledge the mortgaged premises as security for
any other indebtedness or obligations.  This Note, together with all other
indebtedness secured by said deed of trust or mortgage, shall become due and
payable immediately, without notice, at the option of the Bank, (a) if said
trustor or mortgagor shall mortgage or pledge the mortgaged premises for any
other indebtedness or obligations or shall convey, assign or transfer the
mortgaged premises by deed, installment sale contract or other instrument, or
(b) if the title to the mortgaged premises shall become vested in any other
person or party in any manner whatsoever, or (c) if there is any disposition
(through one or more transactions) of legal or beneficial title to a controlling
interest of said trustor or mortgagor.


-2-

--------------------------------------------------------------------------------

The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned's obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank  any amounts when due, and to the extent
that such account balances are insufficient to pay to the Bank all such amounts,
the undersigned shall remain liable for any deficiencies until paid in full.


If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.


The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3605 of the California Uniform
Commercial Code and waive(s) all other suretyship defenses or right to
discharge. The undersigned agree(s) that the Bank has the right to sell, assign,
or grant participations or any interest in, any or all of the Indebtedness, and
that, in connection with this right, but without limiting its ability to make
other disclosures to the full extent allowable, the Bank may disclose all
documents and information which the Bank now or later has relating to the
undersigned or the Indebtedness.  The undersigned agree(s) that the Bank may
provide information relating to this Note or relating to the undersigned to the
Bank's parent, affiliates, subsidiaries and service providers.


The undersigned agree(s) to pay or reimburse to Bank, or any other holder or
owner of this Note, on demand, any and all costs and expenses of Bank
(including, without limit, court costs, legal expenses and reasonable attorneys'
fees, whether inside or outside counsel is used, whether or not suit is
instituted, and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise ) incurred in connection with the preparation, execution, delivery,
amendment, administration, and performance of this Note and the related
documents, or incurred in collecting or attempting to collect this Note or the
Indebtedness, or incurred in any other matter or proceeding relating to this
Note or the Indebtedness.


The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word "undersigned" means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.


For the purposes of this Note, the following terms have the following meanings:


"Applicable Margin" means one-quarter percent (0.25%) per annum.


"Business Day" means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San
Francisco, California.


"Change in Law" means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including, without limitation, including any
risk-based capital guidelines or any interpretation, administration, request,
regulation, guideline, or directive relating to liquidity.  For purposes of this
definition, (x) a change in law, treaty, rule, regulation, interpretation,
administration or implementation shall include, without limitation, any change
made or which becomes effective on the basis of a law, treaty, rule, regulation,
interpretation, administration or implementation then in force, the effective
date of which change is delayed by the terms of such law, treaty, rule,
regulation, interpretation, administration or implementation, and (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R.
4173) and all requests, rules, regulations, guidelines, interpretations or
directives promulgated thereunder or issued in connection therewith shall be
deemed to be a "Change in Law", regardless of the date enacted, adopted, issued
or promulgated, whether before or after the date hereof, and (z) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall each be deemed to be a "Change in Law", regardless
of the date enacted, adopted, issued or implemented.


-3-

--------------------------------------------------------------------------------

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).


"Prime Rate" means the per annum interest rate established by ZB, N.A, as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.


No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege.  The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.


THE MAXIMUM INTEREST RATE SHALL NOT EXCEED THE HIGHEST APPLICABLE USURY CEILING.


THE UNDERSIGNED AND THE BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.




This Note is dated and shall be effective as of the date set forth above.


BORROWER:


OWENS REALTY MORTGAGE, INC.,
 a Maryland corporation




By: __________________________________________
 Name:
Title:


ACKNOWLEDGED AND AGREED:
UMPQUA BANK
By: _________________________________
Name:
Title:




Borrower's Address:  2221 Olympic Boulevard, Walnut Creek, California 94595






For Bank Use Only
CCAR #
LOAN OFFICER INITIALS
 
LOAN GROUP NAME
 
BASE RATE INDEX
 
OBLIGOR NAME
Owens Realty Mortgage, Inc.
LOAN OFFICER I.D. NO.
 
LOAN GROUP NO.
 
OBLIGOR NO.
 
NOTE NO.
 
AMOUNT
$20,000,000.00
 




-4-